t c memo united_states tax_court danny and ruth kosbar petitioners v commissioner of internal revenue respondent docket no filed date danny kosbar and ruth kosbar pro sese bryan e sladek for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6404 to review respondent’s determination not to abate interest for and following respondent’s concession that respondent will abate interest for the 3-day period from june through we determine whether respondent abused his discretion under sec_6404 by not abating more of the interest we hold he did not unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners are husband and wife they resided in hastings michigan when their petition was filed with the court petitioners filed timely and joint federal_income_tax returns and paid the reported taxes respondent audited those returns in and disallowed certain claimed business_expenses respondent’s disallowance of these expenses increased petitioners’ tax_liability for and respondent also determined during the audit that petitioners were liable for and accuracy-related_penalties under sec_6662 on date petitioners agreed to the assessment of the amount of taxes and penalties determined by respondent subsequently on several occasions petitioners offered to respondent a compromise of the amount of those assessed amounts respondent rejected each of these offers on date petitioners filed with respondent form sec_843 claim_for_refund and request for abatement for and requesting that unpaid interest and penalties be abated on date respondent mailed to petitioners respondent’s determination denying their claims as to the abatement of interest opinion pursuant to sec_6404 the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in payment is attributable to the officer’s or employee’s being erroneous or dilatory in performing a ministerial_act the temporary regulations interpreting sec_6404 define a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301 2t b temporary proced admin regs fed reg sec_6404 was amended by sec_301 and of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts that amendment does not apply here in that it is effective for interest accruing with respect to deficiencies for taxable years beginning after date id date we review for abuse_of_discretion respondent’s determination denying an abatement of interest see sec_6404 113_tc_145 we find no abuse_of_discretion here as we understand petitioners’ sole argument as to respondent’s refusal to abate interest they are not liable for any of the disputed interest because they state they are not liable for the taxes and penalties upon which the interest accrues we have no jurisdiction in this case to decide that issue as framed by petitioners we acquire our jurisdiction over this case from sec_6404 and that section does not authorize us to decide in this case whether taxes or penalties assessed by the respondent are proper sec_6404 112_tc_230 112_tc_19 nn cf 116_tc_284 n given that petitioners have not established that respondent abused his discretion as to his determination of the disputed interest we sustain that determination the final regulations under sec_6404 which were issued on date do not apply here in that they generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for taxable years beginning after date sec_301_6404-2 proced admin regs to reflect respondent’s concession decision will be entered under rule
